Exhibit Contacts: Investors Media info@peregrineinc.com Barbara Lindheim (800) 987-8256 GendeLLindheim BioCom Partners (212) 918-4650 PEREGRINE PHARMACEUTICALS REPORTS FINANCIAL RESULTS FOR THETHIRD QUARTER OF FISCAL YEAR 2009 Total Revenues Rose Over 300% and Net Loss Declined 46%Quarter-Over-Quarter, with Avid Revenues Reaching a Record $5.8 Million Two Additional Bavituximab Phase II Cancer Trials Met Pre-Specified Endpoints for Expansion All Three Bavituximab Phase ll Cancer Trials Have Now Successfully Achieved TheirInitial Efficacy Milestones TUSTIN, Calif., March 12, 2009 Peregrine Pharmaceuticals, Inc. (Nasdaq: PPHM) today announced financial results for the third quarter of fiscal year (FY) 2009 ended January 31, Total revenues for the current quarter increased 308% to $6,826,000, compared to $1,675,000 for the comparable quarter in FY 2008.The increase in total revenues primarily stems from increased contract manufacturing revenues provided by Avid Bioservices, Peregrine’s wholly owned biomanufacturing subsidiary.Contract manufacturing revenues generated by Avid were $5,778,000 for the third quarter of FY 2009 compared to $1,662,000 for the comparable prior year quarter.The increase in Avid revenues reflects increased production of biological products for third-party customers during the quarter, as well as the timing of certain product shipments.In addition to Avid’s contract manufacturing revenues, Peregrine also generated contract revenues during the quarter for services provided under its contract with the U.S. Defense Threat Reduction Agency (DTRA) to evaluate bavituximab for the treatment of viral hemorrhagic fever infections.For the nine months ended January 31, 2009, total revenues increased to $10,284,000, up 98% from the first nine months of FY 2008. Total costs and expenses increased 25% to $10,060,000 in the third quarter of FY 2009 from $8,077,000 in the same prior year quarter.The increase primarily reflects an increase in the cost of contract manufacturing associated with the 248% increase in third-party contract manufacturing revenues recorded by Avid during the current quarter.During the third quarter of FY 2009, R&D expenses declined as a result of planned reductions in R&D costs associated with Peregrine’s preclinical programs.R&D expenses were $4,465,000 in the third quarter of FY 2009, compared to $4,941,000 in the third quarter of FY 2008.SG&A expenses declined 19% quarter-over-quarter, from $1,847,000 in the third quarter of FY 2008 to $1,489,000 in the third quarter of FY 2009.This decrease is the result of reductions in SG&A expenses across the board, reflecting the company’s focus on stringent management of all discretionary expense categories.For the nine months, total costs and expenses were virtually unchanged, rising slightly from $23,035,000 in the period ended January 31, 2008 to $23,228,000 in the comparable period in 2009. "Peregrine has achieved significant financial successes since the start of the third fiscal quarter,” said Paul Lytle, chief financial officer of Peregrine.“Last year we began implementing a strategy to conserve cash by controlling costs and growing revenues through our government DTRA contract and through contract manufacturing services provided to outside clients, while also continuing to advance our clinical trial programs.This strategy is clearly producing results, as demonstrated by the three-fold increase in our third quarter revenues, reflecting the growing volume of biomanufacturing business at our Avid subsidiary and work performed under our contract with the DTRA.At the same time, we continued to achieve significant reductions in non-essential R&D costs and SG&A expenses, reducing our net loss in the quarter by almost half compared to last year.We believe these successes in effectively deploying our capital resources while achieving important operational milestones are helping to provide a sound foundation for our progress going forward.” Peregrine reported a consolidated net loss of $3,332,000, or $0.01 per basic and diluted share, compared to a consolidated net loss of $6,154,000, or $0.03 per basic and diluted share for the same prior year period, a decrease of 46%.The consolidated net loss for the nine months declined 24%, from $17,017,000 in the period ended January 31, 2008 to $12,915,000 in the comparable period in 2009.The declines in net loss are the result of increases in the company’s total revenues combined with decreased costs in many areas of Peregrine’s business. At January 31, 2009, the company had $10.9 million in cash and cash equivalents. “Over the past few months we achieved a number of noteworthy advancements in our development efforts, including promising data from our ongoing Phase II bavituximab clinical studies and a high profile publication for our bavituximab anti-viral program,” said Steven W. King, president and CEO of Peregrine.“Last year we initiated three separate Phase II clinical trials designed to evaluate bavituximab in combination with standard cancer therapies.These trials have a two-stage design that requires achievement of pre-specified efficacy endpoints to expand enrollment beyond the pilot stage.With our recent announcement that our Phase ll trials in breast cancer and non-small cell lung cancer (NSCLC) had achieved these criteria, all three of our bavituximab Phase ll cancer trials have now decisively met their respective pre-established endpoints for expanding enrollment.” Mr. King added, “In addition to advancing our clinical programs, during the third quarter we also received significant validation for our anti-PS anti-viral technology platform through the publication in the highly regarded journal Nature Medicine of impressive preclinical data evaluating bavituximab and related anti-PS antibodies for the treatment of lethal virus infections.The recent clinical results from our bavituximab cancer program and the Nature Medicine article were widely reported in both industry periodicals and in the mainstream media, raising awareness for our bavituximab program and heightening interest from potential development partners.We anticipate that these ongoing clinical studies will continue to generate additional newsflow and interest over the coming months as we prepare for a number of important scientific presentations and publications.” Mr. King concluded, “This is an exciting time for Peregrine and we look forward to continuing to advance the programs that we believe will build value in our company while providing potential new treatment options for patients confronting life threatening diseases.” Recent Operating Highlights Bavituximab Anti-Cancer Program Peregrine reported progress in all three Phase II trials in the bavituximab cancer program: § Initiated patient dosing in Stage B of the Phase II trial of bavituximab in combination with docetaxel in advanced breast cancer patients. § Completed patient enrollment in Stage A of the Phase II trial of bavituximab in combination with carboplatin and paclitaxel in patients with advanced breast cancer.Reported positive initial results from this trial that exceeded the pre-specified endpoint for proceeding to Stage B, with seven of 14 evaluable patients achieving an objective response according to RECIST criteria.Of note, this 50% response rate in patients with locally advanced or metastatic breast cancer was observed after only two 28-day treatment cycles.Patients in the trial are eligible for up to six cycles. § Completed patient enrollment in Stage A of the Phase II trial of bavituximab in combination with carboplatin and paclitaxel in patients with non-small cell lung cancer.Reported positive initial results from this trial that exceeded the pre-specified endpoint for proceeding to Stage B, with seven of 17 evaluable patients achieving an objective response according to RECIST criteria after four 21-day treatment cycles out of a possible six cycles. Bavituximab Anti-Viral Program The company continued to advance the bavituximab anti-viral program and received major validation for its anti-PS anti-viral platform: § Reported publication of data in Nature Medicine that supports the broad anti-viral potential of Peregrine’s anti-PS antibody platform, showing that its PS-targeting drug bavituximab can cure lethal virus infections in animal disease models. § Ramped up activities under its multi-year contract with the U.S. DTRA to assess bavituximab and other anti-PS antibodies for biodefense applications against viral hemorrhagic fevers. Other Developments § Entered into a loan agreement for up to $10 million in funding to finance ongoing development efforts. § Avid Bioservices expanded its biomanufacturing capabilities with the installation of two Thermo Scientific HyClone Single-Use Bioreactors, which further enhance Avid's ability to meet the growing demand for its cell culture production services.Data from Avid’s experience with these units and other advanced technology was highlighted at a recent industry conference. Conference Call The company will host a conference call today, March 12, 2009 at 11:30 a.m. EDT/8:30 a.m. PDT to discuss its Third Quarter FY 2009 financial results. To listen to a live broadcast of the call over the Internet or to review the archived call, please visit: http://www.peregrineinc.com.
